Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 31, 2019

                                     No. 04-19-00757-CV

                FEDEX CORPORATION and FedEx Corporate Services, Inc.,
                                Appellants

                                               v.

    Michelle CONTRERAS, Individually and as Representative of the Estate of Christopher
 Talamantez, II, Deceased, Krystal Saldana a/n/f of C.M.T II and J.T., Minors, Victoria Campos
  a/n/f of D.C., a Minor, and Christopher Talamantez, Sr., Aurelio Fernando Perez, Individually
   and as Representative of the Estate of Christian Adam Vasquez, Deceased, Alexis Sanchez,
Individually and as Representative of the Estate of Christian Vasquez, Deceased, Alexis Sanchez
                              a/n/f of Christian Vasquez, Jr., a Minor,
                                              Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI22752
                        Honorable Mary Lou Alvarez, Judge Presiding


                                        ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due on or before February 3, 2020. No further extensions absent extenuating
circumstances.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2019.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court